DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 26, 2022 has been entered.  Claims 1-5, 7, 11-15, 17, 21-28 remain pending in the application.   
Response to Arguments
Applicant’s arguments, filed April 26, 2022, with respect to:
Independent claim 1 and dependent claims 2, 3, 4, 5,  and 7
Independent claim 11 and dependent claims 12, 13, 14, 15, and 17
have been fully considered and are persuasive.  The rejection of claims 1, 2, 3, 4, 5, 7, 11, 12, 13, 14, 15, and 17 have been withdrawn. 
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or fairly suggest the shape memory alloy locking apparatuses as claimed in independent claims 1, 11, and 22 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight. 
Regarding claims 1, 11, and 22, the prior art of record, including Niskanen (US 20050146147) and Alacqua (US 20070215445), teaches shape memory actuator relevant to the claimed invention, but fails, both individually and in combination, to teach a shape memory locking apparatus having each and every limitation of the claims.  
Specifically, regarding claims 1 and 11, the prior art of record does not teach or suggest a shape memory actuator where the pawl is a shape memory alloy (SMA) beam, wherein the first end of the pawl is a first end of the SMA beam, wherein the second end of the pawl is a second end of the SMA beam, and wherein attaching the first end of the pawl to the support assembly comprises attaching the first end of the SMA beam to the support assembly.
Specifically, regarding claim 22, the prior art of record does not teach or suggest a shape memory alloy actuator where the pawl is comprised entirely of shape memory allow material.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8673.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675